Citation Nr: 1522045	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-09 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected disability.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant had active service from March 1983 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina dated in May 2011 (service connection claims) and March 2013 (TDIU).  The Veteran has since relocated and the RO in Montgomery, Alabama now has jurisdiction over these matters.

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2012, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing J.W. as his agent.  Although Mr. W. was previously recognized as the Veteran's representative, a search of VA's directory of Accredited Attorneys, Claims Agents, or Veterans Service Organizations (VSO) Representatives shows that he is not an accredited agent.  As such, he may not represent the Veteran in this matter.  38 C.F.R. § 14.631 (2014).  An April 2015 letter notified the Veteran that his chosen representative was not accredited and advised him that he could represent himself, appoint an accredited veterans service organization (VSO), or appoint a different private attorney or agent to represent him.  In April 2015, the Veteran responded that he wished to represent himself and requested VA to proceed with his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral foot disabilities which initially manifested in service and have persisted.  He also claims service connection for disabilities of the knees, as secondary to his bilateral foot disabilities, and spine (cervical and thoracolumbar), as secondary to his bilateral knee disabilities.  Alternatively, the Veteran has testified that his cervical and thoracolumbar spine disabilities are the result of injuries sustained when he "cracked" his head (twice) while serving onboard ship.  [Notably, the Veteran testified that the only knee disability he has is in the knee which was injured in service (the other knee is fine).  He further testified that he "recently" had a fall which "re-aggravated" his neck.]  

Although the Veteran has been afforded a VA examination to determine the nature and etiology of his foot, knee and back disabilities, the opinions are inadequate 
because the examiner failed to take into account the Veteran's competent reports of continuity of symptoms since service.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, if it is determined that that Veteran has disabilities of either foot as a result of his military service, opinions as to whether he has disabilities of the knees and back (cervical and thoracolumbar) secondary to his service connected disabilities is necessary.  

Accordingly, the appeal must be remanded for new VA examinations to assess the nature and etiology of the Veteran's claimed disabilities.

The Veteran has testified that he receives ongoing treatment for his claimed disabilities at the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  Further, he has testified that prior to initiating VA treatment in 2010, he received private medical treatment.  He specifically recalled knee treatment at the Charlotte, North Carolina Medical Center emergency department.  Records of such treatment may contain pertinent information and must be obtained.  VA records are constructively of record.

The Veteran testified that he has been denied disability benefits from the Social Security Administration (SSA).  The medical records considered by SSA are not associated with the record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the claim for TDIU is inextricably intertwined with the claims for service connection and adjudication of this matter is deferred pending the development and adjudication of the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his claimed disabilities since his March 1987 separation from service and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment that are not already associated with the record.  The attention of the RO is specifically directed to records from the Tuscaloosa, Alabama VAMC and the Charlotte, North Carolina Medical Center emergency department.

2.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including all medical evidence considered.  If such is received in disc form, the RO should print the records and associate this evidence with the claims file or add the records to the Virtual VA electronic record keeping system.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed disabilities of the feet, knees and back.  

The claims file and all pertinent medical records must be made available to the examiner for review.  For purposes of the examination, the VA examiner should assume that the Veteran's statements as to his inservice injuries and complaints of foot, knee and back pain since service discharge are credible.

Based on the examination and review of the record, the examiner should address the following:

a)  Identify all disabilities of the feet, knees and thoracolumbar and cervical spine.  

b)  As to each disability entity identified, provide an opinion as to whether it was at least as likely as not (50 percent probability) incurred in or caused by service. 

c)  If it is determined that the Veteran has a disability of either foot that was incurred in or caused by service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a disability of either knee was caused or aggravated by the Veteran's foot disability(ies). 

d)  If it is determined that the Veteran has a disability of either knee that was caused or aggravated by his foot disability(ies); the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a disability of the thoracolumbar and/or cervical spine was caused or aggravated by his knee disability(ies). 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of knee, thoracolumbar spine and/or cervical spine (i.e., a baseline) before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4.  After the development sought above is completed, the RO should review the record and readjudicate the service connection claims and entitlement to TDIU.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

